Citation Nr: 0821789	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to May 
1945.  He received a Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The veteran's case has been advanced on the docket in 
accordance with 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  In a January 1947 rating decision, the RO in Albany, New 
York, denied the veteran's claim for service connection for 
pain in both upper arms.

2.  The additional evidence received since the January 1947 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The competent evidence of record indicates that the 
veteran's current bilateral shoulder disability had its onset 
in service.

4.  The competent evidence of record indicates that the 
veteran's current bilateral knee disability had its onset in 
service.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's January 1947 rating 
decision is new and material; thus, the claim of service 
connection for a bilateral shoulder disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

2.  Resolving doubt in favor of the veteran, a bilateral 
shoulder disability was incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Resolving doubt in favor of the veteran, a bilateral knee 
disability was incurred during his active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  New and Material Evidence

In January 1947, the RO denied the veteran's original claim 
of entitlement to service connection for pain in both upper 
arms.  The RO noted that there was no evidence of treatment 
for pain in the upper arms during service and no abnormality 
of these extremities was noted at separation or by VA 
following separation.  The veteran was notified of this 
decision by letter in January 1947, and he did not appeal.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 1947 denial, a January 2006 VA joints 
examination has been added to the record.  This examination 
report concludes that the veteran's shoulder disabilities are 
more likely than not attributed to his continued overhead 
activities that may have been aggravated or begun due to his 
Army activities working in the infantry.  

The Board finds that the January 2006 VA examination report 
constitutes new and material evidence in that it is not 
cumulative nor redundant of previously submitted evidence, 
and it appears to raise a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen his 
claim.  To this extent, the benefit sought on appeal is 
granted.

Having reopened the veteran's claim, the Board will proceed 
to adjudicate it on a de novo basis.  Because the benefit 
sought on appeal is being granted, the Board believes that 
the veteran will not be prejudiced by this action.

The Board notes in passing the recent holding of the United 
States Court of Appeals for the Federal Circuit in Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), wherein the 
Federal Circuit held that claims based upon distinctly and 
properly diagnosed disease or injuries must be separate 
claims.  The Board has considered the impact of this holding 
on this appeal, particularly whether the claim of entitlement 
to service connection for a bilateral shoulder disability, 
now diagnosed as massive rotator cuff tears, should be 
considered on a de novo basis, rather than as an attempt to 
reopen the previously denied claim.  However, as the claim is 
being reopened and adjudicated on the merits, and error in 
not applying Boggs to this case is harmless.

III.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as such as arthritis, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board cannot make 
its own independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

IV.  Combat Presumption

The veteran contends that his current bilateral shoulder and 
knee disabilities are etiologically related in part to in-
service combat injuries.  Specifically, he essentially 
contends that he injured his shoulders and knees in part due 
to strenuous activity during training, but also as a result 
of strenuous activity in the field.  In this regard, he also 
reported that he had to be treated in the field.  He has 
stated that medics were on each side of him, massaging his 
arms, while they were in the field.  He has also described 
field treatment for his knees.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) does not 
negate the need for medical evidence of a nexus between the 
service trauma and the veteran's current disabilities.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).

The veteran's service records reflect that he served as a 
light mortar crewman, an intelligence observer, and a light 
truck driver during World War II.  It was noted that the 
veteran served as a scout for battalion headquarters in 
training of infantry units.  As an intelligence observer, the 
veteran worked in maneuvers, advancing before infantry 
patrols to discover enemy strength.  He sent back messages 
and made reports and maps.  As a light truck driver, the 
veteran drove trucks up to 2.5 tons and reconnaissance cars 
in combat areas in Saipan.  Most significantly, he was 
awarded the combat infantryman's badge as a result of this 
service.  In light of this evidence, the Board concludes that 
the veteran served in combat during World War II.  Therefore, 
the Board further concludes that the statutory presumptions 
relating to combat are applicable in this case.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because the veteran's 
testimony regarding injuring his shoulders and his knees 
while he was in the field are consistent with the 
circumstances and hardships surrounding his military service, 
the Board finds that the statements made by the veteran 
regarding these injuries will be accepted as fact.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

V.  Service Connection for a Bilateral Shoulder Disability

Having established the in-service incurrence of a bilateral 
shoulder injury as a result of strenuous physical activity, 
the Board now turns to the question of whether this injury is 
at least as likely as not related to any current disability.

The January 2006 VA examination report describes the 
veteran's pertinent medical history, both during and after 
military service.  It notes that the veteran was in the Army 
in World War II and that he worked in the infantry, as a 
driver, and in communications.  He noted working for years as 
an auto mechanic after service.  He also had a stroke that 
affected his left side.  The veteran described pain and 
weakness when attempting to use his arms to perform overhead 
activities.

The examiner assessed the veteran has having severe, massive 
rotator cuff tears, worse on the left shoulder than the 
right.  The examiner also assessed rotator cuff tear 
arthropathy as viewed on the right shoulder x-ray, suspected 
also in the left shoulder.  

The examiner stated that the veteran's shoulder disability 
was more likely than not attributed to his continued overhead 
activities that may have been aggravated or begun with his 
Army activities working in the infantry.  The examiner also 
noted that the stroke on the veteran's left side also 
significantly affected the strength of the left shoulder.  He 
concluded that having the shoulder condition early on [i.e., 
during service] and having it aggravated by continued 
overhead work as likely as not led to the rotator cuff tear 
arthropathy and severe limited range of motion and 
fatigability.  

The January 2006 etiology opinion was offered by a doctor 
whose professional credentials reflect that he possesses the 
necessary education, training, and expertise to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In his report, the doctor demonstrated his 
familiarity with the veteran's medical history, and the Board 
is satisfied that this entire history was taken into account 
when the examiner formed his opinion. 

The Board acknowledges that there were no service medical 
records for the doctor to examine and that his opinion is, to 
some extent, based on the veteran's own recitation of his 
medical history.  The Board may not, however, disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Rather, as the Court 
further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the veteran as lacking credibility.  In this case, there 
is no reason to doubt the veteran's credibility with respect 
to the history of his symptoms.  

The veteran is competent to report having experienced 
soreness in his shoulders while in service.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  As discussed in greater 
detail above, the Board has found the veteran's testimony 
about his in-service experiences to be credible and within 
the realm of what an individual with his military 
occupational specialties would have experienced during 
service.  

Therefore, having resolved doubt in favor of the appellant, 
the Board finds that service connection for a bilateral 
shoulder disability is warranted.  Thus, the benefit sought 
on appeal is granted.


VI.  Service Connection for a Bilateral Knee Disability

The veteran has also claimed entitlement to service 
connection for a bilateral knee disability that he believes 
is related to injury suffered and treated while he was in the 
field.  

As noted above, VA has found the veteran's report of combat-
related knee injuries to be satisfactory evidence of in-
service disability.  The January 2006 VA examination report 
diagnosed bilateral knee tricompartmental osteoarthritis, 
moderate to severe, with flexion contractures.  The examiner 
did not provide an etiology opinion.

In May 2008, the veteran submitted a letter from his private 
doctor.  He noted that the veteran had been a patient of his 
since 1991.  The doctor noted having reviewed the veteran's 
military discharge certificate and having observed that he 
was a combat decorated veteran.  The veteran also described 
the rigorous training, including 20-mile road marches, 
physical training, and much running.  Based on the doctor's 
findings of the veteran's knee conditions, and the veteran's 
medical complaints over the years, it was the doctor's 
professional opinion that the veteran's bilateral knee 
bursitis was more likely related to his military service.  

As noted above, the Board acknowledges that there were no 
service medical records for the doctor to examine and that 
his opinion is, to some extent, based on the veteran's own 
recitation of his medical history.  In this case, the Board 
notes that the veteran has been treated by the same physician 
for almost twenty years.  This physician has demonstrated a 
thorough familiarity with the veteran's medical history and 
his past complaints of knee pain.  Furthermore, as a medical 
professional, he possesses the competence to give a medical 
opinion on diagnosis or etiology of a condition.  See 
Espiritu, supra.  

As stated above, the Board may not disregard a favorable 
medical opinion solely on the rationale it was based on a 
history given by the veteran.  See Kowalski, supra.  Reliance 
on a veteran's statements renders a medical report not 
credible only if the Board rejects the statements of the 
veteran as lacking credibility.  See Coburn, supra.  In this 
case, as with the bilateral shoulder claim, there is no 
reason to doubt the veteran's credibility with respect to the 
history of his bilateral knee symptoms.  

The veteran is competent to report having experienced 
soreness in his knees while in service.  Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  The Board also finds the 
veteran's testimony about his in-service experiences to be 
credible and within the realm of what an individual who 
performed the duties that were performed by the veteran would 
have experienced during service.  

Having resolved doubt in favor of the appellant, the Board 
finds that service connection for a bilateral knee disability 
is warranted.  Thus, the benefit sought on appeal is granted.

The Board has considered the possibility that the possibility 
of obtaining a VA examination or opinion prior to rendering a 
final decision in this appeal was considered.  However, as 
the etiology opinion discussed above supports a finding that 
the veteran's current bilateral knee disability was incurred 
as a result of in-service injury, and because the veteran's 
own reports as to his symptomatology in service and 
thereafter are presumed credible, it appears unnecessary to 
seek further guidance on the matter, particularly in light of 
the veteran's advanced age.  Such development would only 
needlessly delay the ultimate resolution of the claim in the 
veteran's favor.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral shoulder 
disability is reopened.

Entitlement to service connection for a bilateral shoulder 
disability is granted.

Entitlement to service connection for a bilateral knee 
disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


